Citation Nr: 0719837	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO). 

Procedural history

The veteran's June 2003 claim was denied in the December 2003 
rating decision.  The veteran disagreed and timely appealed.  

In September 2006, the veteran and her representative 
presented evidence and testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  
A transcript of the hearing has been attached to the 
veteran's claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on her part is required.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2006).  

At her September 2006 hearing, the veteran contended that her 
claim is based on three stressor events.  The first is 
generally related to the stress she endured as an 
administrative clerk conducting interviews of Marines who had 
been wounded and who were about to be discharged.  The second 
is related to a singular incident where the veteran was 
threatened with physical harm and sexual abuse by a male 
Marine who worked with the veteran.  A review of the record 
evidence indicates that neither of these two stressors has 
been corroborated.

The third stressor relates to a motor vehicle accident which 
occurred in April 1977, days before the veteran was to be 
discharged from military service, in which the veteran was 
struck by an automobile and severely injured.  The record 
includes service medical records which described the nature 
and extent of the veteran's injuries, and a JAGMAN 
investigation which established that the accident was in the 
line of duty and not due to the veteran's misconduct.  

Also of record are three psychological examination reports.  
Each diagnoses the veteran with PTSD.  With respect to the 
cause(s) of the diagnosed PTSD, each appears to focus on the 
uncorroborated sexual and physical abuse stressor, and, to a 
more limited extent, on the possibility that the veteran was 
sexually abused in childhood.  These reports do not address 
the verified stressor, the in-service motor vehicle accident, 
as a cause of the veteran's PTSD.  

The Board believes that an opinion addressing the etiology of 
the veteran's PTSD as it relates to the April 1977 motor 
vehicle accident must be obtained.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
be examined by an appropriate mental 
health practitioner.  The veteran's VA 
claims should be furnished to the examiner 
for review.  Appropriate diagnostic 
testing should be undertaken, as deemed 
necessary by the examiner.  In light of 
the medical history, an interview with the 
veteran, and the results of any testing 
performed, the examiner should provide a 
report which sets out the most likely 
current psychiatric diagnosis or 
diagnoses.  To the extent practicable, the 
etiology (pre-service, in service, or post 
service) of the veteran's PTSD should be 
discussed.  The examiner should 
specifically discuss whether the April 
1977 motor vehicle accident documented in 
the record is a stressor related to the 
veteran's current PTSD condition.  The 
report should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
VBA should again review the record and 
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative, if any, 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



